Citation Nr: 9930287	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  96-06 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

The appellant and her daughter



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1941 to June 
1945.  He died on December [redacted], 1994, while hospitalized 
at a VA Medical Center.  The appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1995 rating decision of the RO.  

In October 1997, the appellant and her daughter testified at 
a hearing at the RO before this Member of the Board.  

In August 1998, the Board remanded the case for additional 
development.  





REMAND

In August 1998, the Board, in developing the evidence 
pertinent to the claim for benefits under the provisions of 
38 U.S.C.A. § 1151, remanded this case to the RO to obtain 
and associate with the claims folder the complete, original 
clinical records of the veteran's terminal hospitalization at 
Dorn Veterans' Hospital from November 20 to 
December [redacted], 1994.  

A review of the subsequent record discloses that Dorn 
Veterans' Hospital furnished only a copy of the three-page 
final hospital summary, but not the complete, original 
clinical records requested.  The Board emphasizes the 
critical importance of obtaining the complete original 
records of the veteran's terminal VA hospitalization.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

Under the circumstances, this case is REMANDED to the RO for 
the following actions:

1.  A Records Development Specialist at 
the RO should personally contact the 
Director of Dorn Veterans' Hospital or 
his designee and request an exhaustive 
search for the complete, original 
clinical records of the veteran's 
terminal hospitalization at that facility 
from November 20 to December [redacted], 
1994, to specifically include all original 
doctors' orders, nurses' notes, radiology 
reports and laboratory reports, to 
include laboratory slips of blood test 
results.  In addition, a search should be 
made for reports of any investigation 
conducted.  If additional original 
clinical records obtained as a result of 
this search do not include doctors' 
orders, nurses' notes, radiology reports 
and laboratory reports of blood test 
results requested, as well as any 
investigative reports, the RO Records 
Development Specialist should prepare a 
report for the record describing in 
detail the nature of the medical records 
search conducted, and certifying, if such 
is the case, and in accordance with Dixon 
v. Derwinski, 3 Vet. App. 261 (1992), 
that all such remaining original records 
have been irretrievably lost, and that 
further efforts to obtain them are not 
justified.  

2.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal.  If 
the issue on appeal remains denied, the 
veteran and his representative should be 
furnished with an appropriate 
supplemental statement of the case and be 
given an opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


